     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 1 of 37



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                      Civil No. 19-1101(DSD/HB)


Oluro Olukayode,
individually and on behalf
Of all others similarly situated,

                 Plaintiff,

v.                                                         ORDER

UnitedHealth Group, Optum, Inc.,
and The Advisory Company,

                 Defendants.


     David Blanchard, Esq. and Blanchard & Walker, 221 North Main
     Street, Suite 300, Ann Arbor, MI 48104, counsel for plaintiff.

     James G. Schmitt, Esq. and Nilan Johnson Lewis, PA, 120 South
     6th Street, Suite 400, Minneapolis, MN 55402, counsel for
     defendants.


     This matter is before the court upon defendants UnitedHealth

Group (UHG), Optum, Inc., and the Advisory Company’s (ABC) motion

to decertify the collective action, defendants’ motion for summary

judgment, and plaintiff Oluro Olukayode’s motion for Rule 23 class

certification.     Based   on   a   review   of   the   file,   record,   and

proceedings herein, and for the following reasons, the motion for

decertification of the collective action is granted, the motion

for summary judgment is granted in part, and the motion for Rule

23 class certification is denied.
         CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 2 of 37



                                    BACKGROUND

I.   Electronic           Medical          Record      Implementation         and
     Consultants

     This Fair Labor Standards Act (FLSA) dispute arises out of

Olukayode’s and the putative class members’                 electronic medical

record (EMR) software work on behalf of defendants ABC and Optum. 1

Clark Decl. ¶ 5, ECF No. 41.         The EMR implementation work at issue

includes hands-on training, referred to as “at-the-elbow (ATE)

support,” at hospitals.         ATE support means that “at the time an

electronic      medical    record     or       electronic   health   record   is

implemented ... at a hospital, physicians and nurses find it

valuable to have a colleague ... quite literally standing at the

elbow while they navigate this new computer system.”                 Clark Dep.

at 21:9-15.       ABC and Optum contracted with clinicians, known as

consultants, to provide the ATE support to their clients.                Id. at

20:25-21:8; Clark Decl. ¶ 7.               The consultants trained medical

personnel to use new EMR software.                Olukayode Dep. at 83:22-24,

ECF No. 165-3.

     ABC and Optum sought clinicians with medical backgrounds and

knowledge about particular EMR software to provide support.               Clark

Decl. ¶ 8; Olukayode Dep. at 54:8-21, 82:17-25.               Defendants aimed


     1 In 2014, ABC purchased Clinovations, which performed EMR
implementation work. Clark Decl. ¶ 5. In 2018, Optum acquired
ABC.    Clark Dep. at 13:16-22, ECF No. 165-1.      Both parties
sometimes refer to it as “legacy Clinovations” work. Clark Decl.
¶ 5.

                                           2
          CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 3 of 37



to   provide       “like-to-like”     support,   such    as   nurses      providing

support       to     nurses     and   pharmacists    providing        support     to

pharmacists, depending on the client’s needs.                 Clark Decl. ¶ 10;

Olukayode Dep. at 51:14-52:5, 53:22-54:21, 55:9-21, 57:1-13.

      According to defendants, their business model had a distinct

marketplace advantage because other healthcare IT firms contract

with IT professionals who do not have medical training.                       Clark

Decl. ¶ 9.          Defendants assert that they did not need to train

consultants about third-party EMR software because they already

had familiarity with such software. 2            Optum Dep. at 104:22-105:2.

      Defendants did not hire any consultants full-time because

projects were too infrequent.           Id. at 108:22-25.        Defendants would

primarily          hire   and    classify    consultants         as   independent

contractors.         Clark Dep. at 31:19-25, 32:12-33:3.              Consultants

were free to work for defendants’ competitors before or after

performing services for them, and they did not sign non-competition

agreements.         Clark Decl. ¶¶ 13-14.

      Defendants paid consultants hourly.                Clark Dep. at 94:24-

95:12.         During     projects,    consultants      worked    with    “project

managers” and “team leads” employed by defendants.                 Olukayode Dep.

at   58:10-14,        135:11-18.      Project    managers     would      convey   to



      2 Olukayode received one software training from a client,
but it was not conducted by defendants.   See Olukayode Dep. at
156:17-157:2.

                                         3
          CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 4 of 37



consultants what type of support clients needed, as well as which

instructions to emphasize.              Clark Dep. at 55:23-56:2.            Project

managers created project schedules to give to consultants, and

consultants needed to seek permission to work beyond those hours.

Id. at 48:22-49:6, 51:16-24.              Project managers also encouraged

consultants       to   log    interactions      with   hospital      staff     during

projects into defendants’ logging platform.                 Id. at 61:9-18, 62:1-

4.

          At issue here are five projects in three different states.

In    Maine,     defendants     hired    consultants     for    the    MaineHealth

hospital      system   project    in    2017.      Hungerford       Decl.    Ex.   D.,

Interrogs. 3, 4, and 10, ECF No. 192-1.                In New York, defendants

hired consultants for the Hospital for Special Surgery (HSS)

project, the New York City Health and Hospitals (NYHH) project,

and Our Lady of Lourdes Memorial Hospital (Lourdes) project, which

spanned from 2016 to 2018.             Id. Ex. E,      Interrogs. 3, 4 and 10.

In Maryland, defendants hired consultants for the MedStar Health

project, which spanned from 2016 to 2017.               Id. Ex. F,      Interrogs.

3, 4 and 10.

II.   Oluro Olukayode

      Olukayode worked five total projects in Maine, Maryland, and

New York. 3     Olukayode Dep. at 33:20-34:9; Olukayode Decl. ¶ 4, ECF


      3  Defendants assert that                 Olukayode    only     worked    three
projects. See James Decl. Ex. I.
                                          4
        CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 5 of 37



No. 170-5. Olukayode last worked for defendants on April 21, 2017.

Wright Decl. ¶ 5, ECF No. 43; James Decl. Ex. I; Olukayode Dep. at

169:15-17. During these projects, Olukayode worked more than forty

hours a week and was not paid time-and-a-half for the additional

time.    Olukayode Dep. at 80:4-6.     Olukayode would work up to twelve

hours a day during a project.         Id. at 80:2-7.

       Olukayode entered into an agreement with ABC for his ATE

services (Agreement) in which defendants classified him as an

independent contractor.        See James Decl. Ex. F; Olukayode Decl.

¶ 3.     He also separately entered into contractor agreements and

statement of works for subsequent projects.            James Decl. Ex. G.

The     Agreement   provided   that    Olukayode:    had    an   independent

contractor relationship; had the right to control the method and

manner of his performance; could work for other businesses, even

competitors; must provide his own equipment and materials; could

not participate in ABC’s benefit plans; and was paid for authorized

fees that were properly invoiced.          See Id. Ex. F.

       Olukayode has a medical degree from Nigeria, and he passed

written exams to become certified to practice medicine in the

United States, pending completion of a residency program.             Id. at

69:8-21, 91:14-23. He specializes in oncology and Beacon software,

as well the operating-room software Optime.            Id. at 51:19-52:1,

57:10-13.      With his medical background, he explained that he

relates better to doctors.        Id. at 51:14-15, 87:7-12, 219:10-16.

                                       5
       CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 6 of 37



Despite the advantage of having a medical background, Olukayode

admits that the work he did for ABC was basic, that “anyone could

do it,” and that he did not use his medical degree.                      Id. at 83:9-

16, 87:7-10.

       Olukayode   negotiated      contracts        with      EMR   implementation

providers, and providers would usually cap their pay rate based on

what    the   client    was    willing       to   pay.        Id.   at     195:16-23.

Nevertheless, Olukayode once negotiated a raise in his hourly rate.

Id. at 108:23-109:13.         Olukayode also once accepted a project mid-

stream because he had travel plans at the outset of the project.

Id. at 148:8-18.       He could decline projects if he did not accept

the hourly rate.       Id. at 195:16-196:13; Clark Decl. ¶ 16.

       Olukayode learned about EMR software by training himself and

through previous work experience.                 Clark Decl. ¶ 12; Olukayode

Dep. at 53:2-9, 142:13-19.             Defendants did not train Olukayode

about third-party EMR software.           Optum Dep. at 104:22-105:2.

       Olukayode   performed     ATE    consulting       on   various      other   EMR

implementation projects for defendants’ competitors, and he also

worked as a clinic manager at an urgent care center in Virginia

between ATE projects. Olukayode Dep at 65:2-19, 67:17-68:13; Pl.’s

Answer to Interrog. Nos. 5, 7.               He did not work for any other

company while working for defendants, but he worked for other

businesses between projects.           Olukayode Dep. at 64:19-65:1.



                                         6
        CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 7 of 37



     Olukayode testified that his work hours were both “mutually

scheduled” with project managers and, on particular projects,

scheduled solely by project managers. Id. at 190:2-10; Kamieniecki

Dep. at 31:2-6.       Olukayode only received schedules from project

managers or team leads, never from clients.             Olukayode Dep. at

124:10-14, 133:25-134:1, 145:10-16, 152:24-153:1, 158:22-23.             On

at least one occasion, a client asked Olukayode to work longer

hours than he was scheduled, but the project manager did not allow

him to do so.     Id. at 165:3-25, 167:7-168:6; Clark Dep. at 48:22-

49:1.

     Olukayode’s interaction with project managers and team leads

varied from project to project.       When Olukayode arrived onsite, he

was assigned to different areas based on client need.             Olukayode

Dep. at 131:3-11, 133:18-22.          According to Olukayode, project

managers were sometimes onsite, but not always.            Id. at 124:7-9,

140:7-10. For two projects, Olukayode admitted he never interacted

with the project manager and was not supervised.            Id. at 126:13-

16, 163:18-23.

     Olukayode attended orientation meetings and “huddles” during

projects.     Before each project, Olukayode attended an orientation

session conducted by hospital leadership and ABC, during which ABC

explained the project’s objective.           Id. at 127:12-24, 134:21-

135:6, 148:19-149:5, 201:13-22, 204:14-24; Clark Dep. at 60:6-9.

Defendants required daily “huddles” for some projects during which

                                      7
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 8 of 37



project managers would give general directions and instructions,

as well as address rules, responsibilities, and expectations.

Olukayode Dep. at 136:17-23, 209:21-210:14.                     For one project,

Olukayode had daily morning and evening “huddles” during which

consultants received instructions from project managers due to the

specialized nature of particular software.               Id. at 157:15-158:13.

     Defendants set rules for Olukayode regarding dress code, work

conduct, interaction with hospital staff, and confidentiality.

Id. at 209:14-18, 210:8-211:18. Olukayode was not allowed to speak

with the hospital management directly, but instead had to ask

questions to project leads to relay to the clients.                    Id. at 60:4-

9, 145:10-16.

     Project     managers   did    not   tell       Olukayode    how    to   provide

support,   but   they   would     provide     tip    sheets     that    consultants

referred to for common issues.               Id. at 136:7-137:25.            For one

project, Olukayode testified that he worked independently:                       “we

are allowed to work as independently as possible.                       We are not

micromanaged.     You are supposed to show up at your assigned place

and then do the work.”      Id. at 135:25-136:3.         If he could not solve

a problem, he would “escalate issues” to defendants’ command

center.    Id. at 144:7-24.

     Defendants did not formally evaluate or discipline Olukayode.

Id. at 228:2-6; Clark Dep. at 82:5-6.           Rather, defendants received



                                         8
          CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 9 of 37



feedback from clients on which they based rehiring decisions for

future projects.        Clark Dep. at 82:1-20.

      Olukayode did not need equipment to do his work, as the

clients supplied the computers and the software.              Olukayode Dep.

at 126:19-127:3, 142:23-25.         Olukayode, however, incurred business

expenses for liability insurance, office maintenance, education,

and phone bills for which he was not reimbursed.               Id. at 185:1-

16.   He incurred these expenses “to be on top of [his] game to be

able to compete and be available for [companies].”             Id. at 185:1-

16.   Consequently, Olukayode took these expenses into account when

negotiating his hourly rate.          Id. at 188:7-14.    Olukayode entered

his   time     into   defendants’   timekeeping    system,   and     defendants

reimbursed Olukayode for travel and lodging expenses.                   Id. at

46:17-22, 160:2-24, 210:7-14.

III. Consultants’ Varying Experiences During Projects 4

      Consultants’      experiences    varied   considerably    in    four   key

respects:       (1) the amount of interaction between consultants and

defendants’ employees; (2) the amount and kind of training; (3)




      4 The record is unclear as to the number of hours worked by
consultants. Some assert that they worked up to “12 hours a day,
seven days a week,” or some variation above forty hours.      See,
e.g., Olukayode Decl. ¶ 8; Wall Decl. ¶ 7; Hutton Decl. ¶ 9; Azera
Decl. ¶ 5. Defendants’ timekeeping records seem to contradict the
frequency and intensity of consultants’ overtime work, however.
Hungerford Decl. Exs. D, E, F.
                                        9
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 10 of 37



project managers’ expectations; and (4) consultants’ hours and

wage negotiations.

     A.     Maine Consultants

     Training, interactions with projection managers, job duties,

project    length,    and    negotiations          varied   on     the    MaineHealth

project.   For example, some consultants recall attending an online

orientation     session     with     no     onsite     training,    while     another

consultant testified that her orientation session was in person.

Azera Dep at 55:21-56:16; Olukayode Dep. at 127:13-24, 201:13-22,

204:14-24;    Oredeko     Dep   at    29:10-16.          Two     Maine     consultants

specifically     refuted     the     idea       that   defendants        trained   them

substantively.      Emelue Dep. at 64:24-65:2, 83:9-12; Ogbechie Dep.

at   81:9-18,    87:18-88:10.             Two    other   consultants,        however,

explained that they received specific and substantive training,

with one consultant explaining that they “always need training.”

Achumba Dep. at 52:5-16; Nadreau Dep. at 63:7-25; 90:9-17.

     The   amount    of     interaction         with   project     managers    varied

significantly as well.          MaineHealth consultants testified that

they interacted with their project manager two to three times a

day, regularly via electronic and telephonic communication, less

than daily, or only once during the entire project.                      Nadreau Dep.

at 92:8-19; Oredeko Dep. at 98:18-99:3; Ogbechie Dep. at 84:5-8;

Azera Dep. at 56:20-57:19; Emelue Dep. at 81:10-82:2.



                                          10
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 11 of 37



     Defendants      imposed   starkly   contrasting   timekeeping      and

meeting requirements during the MaineHealth project as well.           Some

consultants    had    to   enter    their   time   consistently    within

defendants’ timekeeping system, but other consultants did not have

to enter their time at all.        Compare Olukayode Dep. at 46:17-22;

122:23-123:2; Achumba Dep. at 98:14-16; Oredeko Dep. at 85:22-24,

with Azera Dep. at 65:21-66:10; Emelue Dep. at 93:9-13; Nadreau

Dep. at 106:2-5. Meeting requirements ranged from attending weekly

meetings and sending daily reports, sending daily reports, or not

having any mandated meetings or reporting.         See Achumba Dep. at

49:24-50:7; Azera Dep. at 24:5-10, 63:4-10; Nadreau Dep. at 94:17-

96:6; Ogbechie Dep. at 84:9-12.

     MaineHealth consultants worked between one to five weeks on

the project.    Hungerford Decl. Ex. D, Interrogs. 3, 4, and 10.

One consultant successfully negotiated a higher pay rate on the

project, while other consultants testified that they were unable

to negotiate a pay raise.      Azera Dep. at 12:16-13:2; Ogbechie Dep.

at 50:15-22; Achumba Dep. at 126:14-25.        A number of consultants

on the MaineHealth project worked for defendants’ competitors.

Ogbechie Dep. at 15:11-19; Olukayode Dep. at 63:2-65:24; Azera

Dep. at 52:25-53:10; Nadreau Dep. at 62:15-18.              Some of the

consultants furnished their own equipment, while others did not.

Compare Achumba Dep. at 119:23-120:20; Azera Dep. at 64:21-65:5;



                                    11
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 12 of 37



Nadreau Dep. at 98:24-99:4; Oredeko Dep. at 97:1-10, with Ogbechie

Dep. at 82:20-83:8.

      B.   New York Consultants

      Consultants worked on three different projects in New York

from 2016 to 2018.         Hungerford Decl. Ex. E, Interrogs. 3, 4, and

10.    Like the MaineHealth project, some consultants attended

orientation     sessions,      while    others     received     no   substantive

training at all.        Compare Olukayode Dep. at 134:21-135:2; Reyes-

Cortes Decl. ¶ 5, with Ogbechie Dep. at 94:5-16.               As in Maine, the

level of interaction between project managers and consultants

varied significantly.        Some consultants attended daily huddles to

receive advice and instructions from project managers, others

received     frequent      check-ins    from     managers,     and   some   never

interacted    with    the    project    manager    at   all,    receiving    only

electronic communications.         Compare Olukayode Dep. at 129:4-10;

Reyes-Cortes Decl. ¶ 6, with Ogbechie Dep. at 93:5-24.

      C.   Maryland Consultants

      The several-month MedStar Health project involved different

locations with different project managers.              Hungerford Decl. Ex.

F, Interrogs. 3, 4, and 10.            Consultants worked between five and

nineteen weeks.      Id.    Although one consultant only met his project

manager once at the beginning of the project and received no daily

supervision, other consultants received specific instructions and

feedback, attended frequent meetings, and were under constant

                                        12
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 13 of 37



supervision.     Compare Olukayode Dep. at 135:25-136:3, 151:3-152:9;

Hutton    Dep.   at   123:3-124:12,   with   Kpaduwa   Decl.    ¶   12.     One

consultant successfully negotiated a higher pay rate on the MedStar

project, but another consultant was unable to do so.                  Compare

Olukayode Dep. at 108:23-109:14, with Achumba Dep. at 126:14-25.

One consultant received specific training on how to do his job,

while others did not.      Achumba Dep. at 52:5-14. 5        One consult left

in the middle of the project to work for a competitor and later

returned to work on the MedStar project.             Hutton Dep. at 31:2-

34:12.

IV.   Defendants’ Investigation of Employment Status

      Before defendants purchased Clinovations, Clinovations hired

independent contractors for ATE support.             Clark Decl. ¶¶ 5, 8;

Optum Dep. at 22:20-23.        Clinovations determined that workers were

independent contractors based on the Internal Revenue Service’s

(IRS) independent contractor guidelines and under the FLSA.               James

Decl. Ex. J; Optum Dep. at 29:20-30:15.             Clinovations’ general

counsel    believed     that   workers     were   properly    classified    as

independent contractors because they did work on a project-by-




      One consultant gave conflicting testimony about the training
      5

she received. In her declaration, she said that she learned the
“specifics of the software [she] would be assisting with” during
orientation. Hutton Decl. ¶ 8. During her deposition, however,
she explained that orientation only covered logistics, and she
denied that she needed training on the software. Hutton Dep. at
103:13-104:18.
                                      13
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 14 of 37



project basis and could also work for competitors.                      James Decl.

Ex.   K;   Clark   Decl.    ¶     13;   Optum   Dep.     at   31:13-23,    34:9-16.

Clinovations had never been sued for its independent-contractor

classification.      James Decl. Ex. L.

      ABC sought legal advice from outside counsel to evaluate

Clinovations’ independent-contractor classification.                    Id. Ex. K.

Counsel analyzed the classification under the FLSA, and determined

that it was appropriate because consultants “engaged in short-term

focused projects, who serve other clients.”                Id. Ex. K; Optum Dep.

at 35:24-36:19.

      ABC’s in-house labor and employment counsel reviewed and

affirmed independent contractor status on an ongoing basis.                   Optum

Dep. at 41:13-22.         To assist in doing so, they created a worker

status questionnaire aimed at determining whether each consultant

was properly classified as an independent contractor.                   James Decl.

Ex.   N;   Optum   Dep.    at   42:3-18.        Before    defendants      engaged   a

consultant, in-house counsel had to review the questionnaire and

determine the appropriate classification.                James Decl. Exs. O, P.

In-house counsel made classification determinations on a case-by-

case basis.    Optum Dep. at 42:10-18.

      In   2015    and    2016,    defendants      hired      outside    labor   and

employment     counsel     to      review     their    independent       contractor

assessments.       James Decl. Ex. S; Optum Dep. at 50:8-16.                  After

reviewing the worker status questionnaire, the scope of work

                                         14
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 15 of 37



documents,    and    the   independent        contractor    agreements,     counsel

determined that independent contractor status was appropriate.

James Decl. Ex. S; Optum Dep. at 50:8-16.

V.    This Lawsuit

      On April 23, 2019, Olukayode commenced this action against

defendants, alleging overtime compensation violations under the

FLSA, Me. Stat. tit. 26, § 664, the New York Minimum Wage Act, and

the Maryland Wage and Hour Law.            On June 10, 2019, Olukayode moved

for conditional certification under the FLSA.                   ECF No. 24.       The

court denied the motion without prejudice.              ECF No. 49.        On August

29, 2019, Olukayode moved again for conditional certification

under the FLSA.      The court granted the motion in part and limited

the   conditional     class      “to   individuals     who,    either,     in   their

individual    capacity      or   through      their   business    entity,       signed

contracts     to    work   as    independent      contractors      providing      ATE

services for defendants prior to September 15, 2018.”                  ECF No. 87,

at 16;      ECF No. 95.          There are currently 145 possible class

plaintiffs.    See Hungerford Decl. Ex. E, ECF No. 177.

      Defendants     now    move   for   summary      judgment    on   Olukayode’s

individual     claims      and    to   decertify      the     collective    action.

Olukayode moves for Rule 23 certification of Maine, New York, and

Maryland classes.




                                         15
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 16 of 37



                               DISCUSSION

I.   Decertification of the FLSA Collective Action

     “Section 216(b) of the FLSA allows one or more employees to

bring a collective action to collect unpaid overtime compensation

against an employer for and [o]n behalf of himself or themselves

and other employees similarly situated.”         Ahle v. Veracity Res.

Co., 738 F. Supp. 2d 896, 921 (D. Minn. 2010) (citation and

internal quotation marks omitted).       The FLSA does not define the

term “similarly situated,” however “this district has adopted the

two-stage   approach”   to   determine   whether   putative   collection

action members are similarly situated.       Nerland v. Caribou Coffee

Co., 564 F. Supp. 2d 1010, 1017 (D. Minn. 2007) (citation omitted).

During the first step, the court determines whether the class

should be conditionally certified for notification and discovery

purposes “using a fairly lenient standard, and [it] typically

results in ‘conditional certification’ of a representative class.”

Id. (citation omitted).

     During the second step, the decertification stage occurs

after discovery, and the court analyzes three factors to determine

whether the putative class members are similarly situated under a

stricter standard.   Id.; see also Smith v. Heartland Auto. Servs.,

Inc., 404 F. Supp. 2d 1144, 1149 (D. Minn. 2005).              The three

factors include “(1) the extent and consequences of disparate

factual and employment settings of the individual plaintiffs; (2)

                                   16
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 17 of 37



the various defenses available to defendant which appear to be

individual to each plaintiff; and (3) fairness and procedural

considerations.”        Id. at 1018 (citations omitted).          “Another

question the [c]ourt considers is if [p]laintiffs can demonstrate

that the [d]efendant[] had a common policy or plan in violation of

the   FLSA    that    negatively   impacted   the   original    and   opt-in

[p]laintiffs.”        Cruz v. Lawson Software, Inc., 764 F. Supp. 2d

1050, 1057 (D. Minn. 2011) (quoting Burch v. Qwest Commc’ns Int’l,

Inc., 677 F. Supp. 2d 1101, 1114 (D. Minn. 2009)).

      Plaintiff has the burden to establish that the members of the

collective action are similarly situated.           Id.   They need not be

identical.      Id.    If the plaintiff does not meet its burden, the

court will decertify the class and dismiss the opt-in plaintiffs

without prejudice.      Id. at 1017-18.   “It is not uncommon for courts

in FLSA cases to certify a conditional class only to decertify

that class during the second phase,” and the decision “is within

the court’s discretion.”       Lindsay v. Clear Wireless LLC, No. 13-

cv-834, 2016 WL 916365, at *3 (D. Minn. Mar. 10, 2016) (citation

omitted).     The court finds that decertification is appropriate in

these circumstances.

      A.   Disparate Factual and Employment
      Settings/Individualized Defenses

      At issue is whether each consultant was properly classified

as    an     independent   contractor.        To    determine    employment


                                     17
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 18 of 37



classification, the court must evaluate “the economic reality of

the arrangement.”        Blair v. Wills, 420 F.3d 823, 829 (8th Cir.

2005).   This fact-intensive inquiry, referred to as the economic

reality test, involves an evaluation of the following factors:

      (1) the degree of control over the manner in which the
      work is performed; (2) the worker’s opportunity for
      profit or loss depending on his managerial skill; (3)
      the worker’s investment in equipment or materials, or
      his employment of helpers; (4) whether the service
      rendered requires a special skill; (5) the degree or
      permanence of the working relationship; and (6) whether
      the service rendered is an integral part of the
      employer’s business.

Le v. Regency Corp., 957 F. Supp. 2d 1079, 1089 (D. Minn. 2013).

The   economic     reality     test    looks   at    the    “totality   of      the

circumstances,” and “not any one factor ... determines whether a

worker is the employee of a particular alleged employer.”                 Id.

      Defendants      argue   that    consultants’   work    experiences     were

materially different and varied considerably among consultants and

projects.     Defendants specifically point out variations in (1) the

amount    of     control      defendants’      employees      exercised      over

consultants; (2) the ability for consultants to negotiate wages;

(3) consultants’ use of their own equipment; and (4) the transient

nature   of     the    consultants’       relationship      with   defendants.

Olukayode responds that defendants’ distinctions are superficial,

and that opt-in plaintiffs are similarly situated because they

were all paid hourly, provided ATE support to defendants’ clients,



                                        18
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 19 of 37



had a dress code, and attended pre-project orientations. The court

agrees with defendants. 6

     It is not enough for opt-in plaintiffs to have “generalized

similarities,” such as “perform[ing] the same basic duties,” being

“subject[ed] to the same employment terms and conditions,” or

“ha[ving] the same dress code.”         Lindsay, 2016 WL 916365, at *5.

Here, the consultants’ varying experiences        have a direct bearing

on four of the six elements of the economic realities test.        First,

defendants exerted different levels of control over consultants,

as   evidenced     by   their   contrasting     experiences    regarding

substantive      software    training,      defendants’     supervision,

timekeeping, meeting, and reporting requirements, and work for

competitors.     Second, consultants had different opportunities for

profit, as established by their varying testimony about the ability

to successfully negotiate a higher pay rate. Third, the permanency

of the relationship varied given the dissimilarities in project

length, the ability to work for competitors simultaneously during

projects, and the inconsistency of daily hours.            Fourth, some

consultants furnished their own equipment while others did not.

Given the disparate work experiences among consultants, the court




     6 Olukayode cites Kiley v. MedFirst Consulting Healthcare
Staffing, LLC, 297 F. Supp. 3d 1260 (N.D. Ala. 2018), to support
his argument that these facts are enough for certification. But
Kiley is distinguishable because it applied the more lenient
conditional certification standard. See id. at 1263-64.
                                   19
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 20 of 37



would have to “hold[] mini-trials for each plaintiff to determine

liability on these bases,” and the result would be “cumbersome and

unmanageable.”       Id. at *5-6.

     The court also finds that individualized defenses would make

a collective action unmanageable.           As discussed above, significant

material differences between consultants’ work experiences will

require defendants to present individualized evidence for each

consultant in order to establish each consultant’s classification

status.    This consideration weighs in favor of decertification.

     B.      Uniform Policy or Practice

     Olukayode argues that certification is appropriate because

defendants had a uniform policy of classifying consultants as

independent contractors.       The court rejects this argument.          As a

preliminary matter, “the classification process is not strong

evidence     when     evaluating    whether     employees    are     similarly

situated.”    Cruz, 764 F. Supp. 2d at 1058 (citing Oetinger v. First

Residential    Mortg.    Network,     Inc.,   No.   3:06–CV–381–H,    2009   WL

2162963, at *3 (W.D. Ky. July 16, 2009)).              Moreover, the record

reflects that defendants engaged in an individualized review of

each consultant in order to determine their classification.              See,

e.g., id. (finding that defendants’ thorough yearly analysis of

consultants’        classifications    further      undermined     plaintiffs’

argument of a common policy).               The court concludes that this

consideration does not weigh in favor of certification.

                                       20
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 21 of 37



      C.    Fairness and Procedural Considerations

      The   court    cannot    conclude    that   fairness     and   procedural

concerns weigh in favor of certification because the facts strongly

support a finding that plaintiffs are not similarly situated.

Although    the    court   notes   that    individual     proceedings   may   be

difficult    for    some   plaintiffs,     the    court   is   convinced   that

proceeding on a class-wide basis would be unwieldly.             Accordingly,

the court concludes that decertification is appropriate.

II.   Summary Judgment

      A.    Standard of Review

      The court “shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R. Civ.

P. 56(a).   A fact is material only when its resolution affects the

outcome of the case.          Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).        A dispute is genuine if the evidence is such

that it could cause a reasonable jury to return a verdict for

either party.       See id. at 252.

      The court views all evidence and inferences in a light most

favorable to the nonmoving party.           See id. at 255.     The nonmoving

party must set forth specific facts sufficient to raise a genuine

issue for trial; that is, the nonmoving party “must do more than

simply show that there is some metaphysical doubt as to the

material facts.”       Reeves v. Sanderson Plumbing Prods., Inc., 530

                                      21
       CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 22 of 37



U.S. 133, 150 (2000); see Anderson, 477 U.S. at 249B50; Celotex v.

Catrett, 477 U.S. 317, 324 (1986).

       Defendants     move    for    summary        judgment    on     Olukayode’s

employment misclassification claims under the FLSA, Maine law, New

York law, and Maryland law.               Defendants argue that Olukayode’s

FLSA   claim    is   barred   by    the    FLSA’s    statute    of    limitations.

Defendants also argue that Olukayode is an independent contractor,

and    therefore,      the    court        should     dismiss        all    of     his

misclassification claims.

       B.   Statute of Limitations under the FLSA

       The FLSA has a two-year statute of limitations, but it may be

extended to three years if the violation was “willful.”                    29 U.S.C.

§ 255(a).      A violation is willful when defendants “either knew or

showed reckless disregard for the matter of whether its conduct

was prohibited by the statute.”            McLaughlin v. Richland Shoe Co.,

486 U.S. 128, 133 (1988).           Plaintiff bears the burden of showing

that defendants’ conduct was willful.                 Smith v. Heartland Auto

Servs., Inc., 418 F. Supp. 2d 1129, 1141 (D. Minn. 2006).                        It is

not enough for defendants’ conduct to be unreasonable or negligent.

See McLaughlin, 486 U.S. at 135 n.13;                Johnson v. Derhaag Motor

Sports, Inc., No. 13-cv-2311, 2014 WL 5817004, at *21 (D. Minn.

Nov. 10, 2014).       Courts have found no willfulness as a matter of

law when defendants reviewed classifications of workers several



                                          22
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 23 of 37



times with legal counsel.      See Nerland v. Caribou Coffee Co., No.

05-cv-1847, 2007 WL 1170770, at *3-4 (D. Minn. Apr. 19, 2007).

     Here, the record supports a finding that defendants did not

willfully violate the FLSA.       Defendants engaged both in-house and

outside      counsel   to     regularly     review     its     consultants’

classifications,       reviewed     every     consultant’s       employment

classification status, and were never sued for misclassification.

     Olukayode argues that defendants willfully violated the FLSA

because they should have been aware of misclassification lawsuits

against other parties for their use of similar ATE consultants.

Olukayode cites no support for this argument, and the court is

unpersuaded.     “[E]vidence of other lawsuits ... in this case is

insufficient to establish willfulness.”           See Schmidt v. DIRECTV,

LLC, No. 14-cv-3000, 2017 WL 3575849, at *7 (D. Minn. Aug. 17,

2017) (explaining that existence of other FLSA actions against

defendant itself does not establish willfulness).

     Olukayode also argues that defendants never inquired about

obtaining FLSA-specific legal advice, but the record belies that

assertion.    As explained in Optum’s 30(b)(6) deposition testimony,

defendants    did   receive   specific    legal   advice     regarding   FLSA

classification. As a result, the court also rejects this argument.

     Because the court finds that defendants did not willfully

violate the FLSA, the limitations period is two years rather than

three.    Olukayode commenced this action on April 23, 2019 – just

                                    23
       CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 24 of 37



over two years since he last worked for defendants.                  Olukayode’s

FLSA claim is therefore time-barred. 7

       C.     Classification of Employment Status

              1.      Maryland Law

       In order to determine whether a person is an employee or an

independent contractor under Maryland law, the court evaluates

“the       economic    reality    of   the   arrangement,”     which    involves

consideration of the six factors set forth above. 8            Blair, 420 F.3d

at 829; see also McFeeley v. Jackson St. Ent., LLC, 47 F. Supp. 3d

260, 267 (D. Md. 2014), aff’d, 825 F.3d 235 (4th Cir. 2016)

(applying economic reality test and factors to both FLSA and

Maryland state-law claims).            The economic reality test looks at

the    “totality      of    the   circumstances,”   and   no   one     factor   is

determinative.        Id.

       The first factor, degree of control, presents a genuine issue

of material fact.           On the one hand, Olukayode exercises a degree

of control over his work that suggests he is an independent

contractor.        Olukayode testified that he: rarely interacted with

project managers and team leads on multiple projects; did not




       Because the court dismisses Olukayode’s FLSA claim, it need
       7

not evaluate whether defendants are subject to liquidated damages
under the FLSA.
       The parties agree that Olukayode’s misclassification claim
       8

under Maryland law is subject to the economic realities test.

                                        24
       CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 25 of 37



receive evaluations from defendants; 9 and had                     the ability to

decline      projects     and   negotiate      his    pay   rate    for        different

projects. 10       Most    notably,     Olukayode      worked      for    defendants’

competitors       performing    the    same    ATE    support   that      he    did   for

defendants.       See Saleem v.       Corp. Transp. Grp., 854 F.3d 131, 141

(2nd       Cir.   2017)    (explaining        that    working   for       competitors

simultaneously and without consequence suggests defendant exercise

minimal control over worker).            Defendants did not train Olukayode

on the EMR software, but rather he self-trained.

       On the other hand, defendants exercised a degree of control

that   suggests     that    Olukayode    was     an   employee.          Before    every

project, defendants required Olukayode to attend an orientation.

Defendants also controlled Olukayode’s schedule: project managers

set the schedule, Olukayode was required to carefully track his

hours, and project managers had to approve any requests to deviate

from the set schedule.          See Bey v. WalkerHealthCareIT, LLC, 2018

WL 2018104, at *9 (S.D. Ohio May 1, 2018) (finding that ATE worker

plausibly alleged employee status because defendants conducted

orientation and on-boarding activities, determined plaintiff’s



       9The court is not persuaded that defendants’ decision not
to rehire a consultant after poor performance is equivalent to
termination, as Olukayode contends.
       10Olukayode argues that his pay rate is set based on the
negotiations between defendants and the client.      Despite this
contention, Olukayode admits that he successfully negotiated a pay
raise on a project.
                                         25
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 26 of 37



work schedule, and approved schedule changes).             Additionally,

Olukayode attended daily “huddle” meetings to discuss project

objectives and problem solving with defendants’ employees, and was

required to present difficult problems to defendants’ command

center.   See Schwind v. EW & Assocs., Inc., 357 F. Supp. 2d 691,

700 (S.D.N.Y. 2005) (finding that the control factor was in favor

of employee status when worker consulted with defendant frequently

about daily schedule and work).

     The second factor, the worker’s opportunity for profit or

loss depending on his managerial skill, also presents a genuine

issue of material fact.    Olukayode incurred business expenses that

defendants did not reimburse, and he takes those expenses into

account when he negotiates his pay.         Additionally, Olukayode’s

right to work for competitors, and consequently how many projects

he works, also supports a finding of independent contractor status.

Lester v. Wildwood Fin. Grp., Ltd., No. 4:97CV2422 RWS, 1999 WL

35793739, at *5–6 (E.D. Mo. Mar. 10, 1999), aff’d, 205 F.3d 1346

(8th Cir. 2000).    The ability to ”choose different types of jobs

with different prices, take as many jobs as [he] see[s] fit, and

negotiate the price of [his] jobs” demonstrates an opportunity for

profit or loss.     WHD Opinion Letter Fair Labor Standards Act

(FLSA), FLSA2019-6, 2019 WL 1977301, at *9 (Apr. 29, 2019) (citing

Saleem, 854 F.3d at 144).



                                   26
       CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 27 of 37



       Nevertheless, defendants rigidly scheduled Olukayode’s hours

and paid him an hourly wage based on his time and expense reports.

Olukayode had to seek permission from defendants to work more

hours, which limited his ability to exercise managerial discretion

to earn more money.       See Bey, 2018 WL 2018104, at *8.          Moreover,

defendants did not permit Olukayode to negotiate or communicate

directly      with   clients.      These    circumstances    indicate    that

Olukayode did not have an opportunity to earn more money while

working on defendants’ projects.

       The third factor favors a finding of employee status.                The

parties agree that no equipment was necessary for Olukayode’s work,

and nothing in the record suggests that Olukayode hired his own

employees.      See Acosta v. Off Duty Police Servs., 915 F.3d 1050

(6th   Cir.    2019)   (“The    limited    investment   by   []   workers   in

specialized equipment also supports employee status ....”).

       The fourth factor, whether the service rendered requires a

special skill, favors a finding of employee status.               Olukayode’s

work, ATE support, does not require him to have a special skill or

a medical degree.      See Ware v. CKF Enterprises, Inc., No. CV 5:19-

183-DCR, 2020 WL 2441415, at *12 (E.D. Ky. May 12, 2020) (brackets

omitted) (finding, when examining the merits for approval of a

class settlement, that ATE work was “a relatively simple task”

primarily consisting of “pointing on the computer screen and

showing healthcare staff where to click”).         Defendants’ contention

                                     27
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 28 of 37



that their business model is “unique” is usurped by the record.

Olukayode, who is medically trained, testified to working for

defendants’     competitors        performing       ATE    services    at    other

hospitals.     Moreover, other consultants hired by defendants – who

also had medical backgrounds – testified about providing ATE

services to other EMR implementation businesses.               This contradicts

defendants’ assertion that their business model was unique.                       The

court cannot find that Olukayode’s medical background sets him

apart in the field and is a special skill.

      The fifth factor, the degree of permanence of the working

relationship, also presents a genuine issue of material fact.

Olukayode worked for defendants on a project-by-project basis, for

a total of twelve weeks in a two-year period.                     On its face,

Olukayode’s    sporadic    work     seems     to   indicate   that    he    was   an

independent    contractor.         See    Parrish     v.   Premier    Directional

Drilling, L.P., 917 F.3d 369, 387 (5th Cir. 2019) (holding that

project-based work tips heavily in favor of independent contractor

status).   However, because Olukayode worked twelve hours a day on

projects for defendants, he was unable to hold other employment

during those periods.          See Catani v. Chiodi, No. 00-cv-1559, 2001

WL   920025,   at   *5   (D.    Minn.    Aug.   13,   2001)   (“The    degree     of

permanence factor generally looks to whether the individual works

simultaneously for two employers, as would be the case with an

independent contractor.”).         Although Olukayode was allowed to work

                                         28
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 29 of 37



for competitors during defendants’ projects, he was not able to do

so as a practical matter.        See Bey, 2018 WL 2018104, at *8 (finding

that the relationship between an ATE consultant and defendant was

exclusive despite performing project-based work).

      Defendants concede that the sixth factor, whether the service

rendered is an integral part of the employer’s business, supports

a finding of employee status.

      In sum, three factors weigh in favor of employee status, and

three factors are inconclusive.            Based on the economic realities

test and the evidence before the court, there are genuine issues

of   material   fact   as   to   whether    Olukayode   was   an   independent

contractor under Maryland law.

           2.    New York and Maine Law

      The employee classification tests under New York and Maine

law focus on the element of control.          See Bynorg v. Cipriani Grp.,

Inc., 802 N.E.2d 1090, 1092-93 (N.Y. 2003); Affo v. Granite Bay

Care, Inc., No. 2:11-CV-482-DBH, 2013 WL 2383627, at *16 (D. Me.

May 30, 2013) (citing Murray’s Case, 154 A. 352, 354 (Me. 1931)).

Under New York law, “the critical inquiry in determining whether

an employment relationship exists pertains to the degree of control

exercised by the purported employer over the results produced or

the means used to achieve the results.”             Bynorg, 802 N.E.2d at

1092-93.    New York law examines the following relevant factors

under this inquiry: “whether the worker (1) worked at his own

                                      29
       CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 30 of 37



convenience, (2) was free to engage in other employment, (3)

received fringe benefits, (4) was on the employer’s payroll and

(5) was on a fixed schedule”         Id. at 1093 (citations omitted).

“Minimal or incidental control over an employee’s work product

without the employer’s direct supervision or input over the means

used    to   complete   the   work   is   insufficient      to    establish   a

traditional employment relationship.”           Bhanti v. Brookhaven Mem’l

Hosp. Med. Ctr., Inc., 260 A.D.2d 334, 335 (N.Y. App. Div. 1999).

These factors are not exhaustive, and a holistic evaluation is

appropriate.    Rose v. Northwestern Mut. Life Ins., 220 F. Supp. 3d

363, 373 (E.D.N.Y. 2016).        “There is general support for giving

FLSA and the New York Labor Law consistent interpretations,” and,

seemingly, there is not a case where a worker was an employee under

the FLSA but not under New York law.        Hart v. Rick’s Caberet Int’l,

Inc., 967 F. Supp. 2d 901, 904 (S.D.N.Y. 2013) (internal citations

omitted).

       As discussed above, there are genuine issues of fact as to

whether Olukayode worked at his own convenience and the degree of

control exercised by defendants.           Olukayode was free to bid on

projects as he saw fit, he was required to work a strict schedule,

seek permission to change his schedule, and to attend daily huddles

and    pre-project   orientations.        See   Hernandez    v.    Chefs   Diet

Delivery, LLC, 915 N.Y.S.2d 623, 625 (N.Y. App. Div. 2011) (finding

employee status where “defendants, among other things, provided

                                     30
        CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 31 of 37



daily    delivery    manifests   directing    the   drivers   as   to     where

deliveries were to be made, reimbursed the drivers for mileage,

and required the plaintiffs to attend mandatory meetings, to obtain

approval for vacation time, to undergo approximately one to two

weeks of training”); but see Browning v. Ceva Freight, LLC, 885 F.

Supp. 2d 590, 602 (E.D.N.Y 2012) (citation omitted) (“The fact

that an independent contractor is required to be at a job or at a

facility at a certain time does not eliminate his status as an

independent contractor.”).        On the other hand, Olukayode was free

to, and frequently did, work for other competitors and did not

receive fringe benefits or substantive training from defendants.

See Bynorg, 802 N.E.2d at 1092-93 (finding waiters as independent

contractors when waiters worked at their own discretion, worked

for competitors, and received limited instructions); but see Hart

v. Rick’s Cabaret Int’l, Inc., 967 F. Supp. 2d 901, 925 (S.D.N.Y.

2013) (explaining that many employees “are free to carry second

jobs[,] [and] [l]ack of fringe benefits or payroll inclusion is

likewise unimportant.”).         Given these factual issues, the court

cannot find as a matter of law that Olukayode was an independent

contractor under New York law at this stage.




                                      31
        CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 32 of 37



     Under Maine law, 11 courts evaluate the following eight factors

to determine control:

     (1) the existence of a contract for the performance by
     a person of a certain piece or kind of work at a fixed
     price; (2) independent nature of his business or his
     distinct calling; (3) his employment of assistants with
     the right to supervise their activities; (4) his
     obligation to furnish necessary tools, supplies, and
     materials; (5) his right to control the progress of the
     work except as to final results; (6) the time for which
     the workman is employed; (7) the method of payment,
     whether by time or by job; (8) whether the work is part
     of the regular business of the employer.

Affo, 2013 WL 2383627, at *16 (quoting Murray’s Case, 154 A. at

354).     The fulcrum inquiry is the right to control, and no factor

is controlling.      Id. (citing Scovil v. FedEx Ground Package Sys.,

Inc., 886 F. Supp. 2d 45, 52 (D. Me. 2012)).         The two factors given

the most weight are “the nature of the work ... and its importance

to the employer’s business....”            Id. (citing Legassie v. Bangor

Pub. Co., 741 A.2d 442, 445 n.4 (Me. 1999)).

     As previously discussed, the record reflects genuine issues

of fact as to Olukayode’s ability to control his work and the

independent nature of his work.        Olukayode worked episodically for

defendants, and he had considerable discretion as to how he would

support clients in their EMR implementation work.             Nevertheless,

defendants controlled his schedule, and he was mandated to attend




     11Although the parties initially disputed the proper analysis
under Maine law, defendants now seem to concede that Maine applies
an eight-factor “right to control” test. See ECF No. 191, at 37.
                                      32
      CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 33 of 37



daily meetings.       Cf. Legassie, 741 A.2d at 446 (denying motion for

summary    judgement,      under      Maine    law,    when   there      was   disputed

material      facts   as   to   the    level    of    independence       by    worker).

Regarding the other elements of the Maine test, four issues bear

in favor of employee status and two in favor of independent

contractor status.         In favor of employee status, ATE support did

not require a particular specialty, the work was important to

defendants’ business, he was paid hourly, and he did not hire

assistants      or    furnish   materials.            In   favor    of    independent

contractor status, Olukayode had independent contractor agreements

for   fixed    durations    and    worked      on     projects     infrequently     for

defendants.

      Given these factual issues, the court cannot find as a matter

of law that Olukayode was an independent contractor under Maine

law at this stage.

III. Rule 23 Class Certification

      “The class action is an exception to the usual rule that

litigation is conducted by and on behalf of the individual named

parties only.”        Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348

(2011) (citation and quotations omitted). In order to obtain class

certification under Rule 23, plaintiff must satisfy all four

requirements of Rule 23(a) and one of the requirements under Rule

23(b).     In re St. Jude Med., Inc., 425 F.3d 1116, 1119 (8th Cir.

2005). The Rule 23(a) requirements are: “numerosity of plaintiffs,

                                          33
       CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 34 of 37



commonality of legal or factual questions, typicality of the named

plaintiff’s claims or defenses, and adequacy of representation by

class counsel.”      Ebert v. Gen. Mills, Inc., 823 F.3d 472, 477 (8th

Cir. 2016) (citation omitted); Fed. R. Civ. P. 23(a).                    In this

case, plaintiff must meet the requirements of predominance and

superiority under Rule 23(b)(3), meaning that “questions of law or

fact   common   to    class   members    predominate      over   any    questions

affecting only individual members, and ... a class action is

superior to other available methods for fairly and efficiently

adjudicating the controversy.”          Fed. R. Civ. P. 23(b)(3).

       Olukayode moves under Rule 23 for class certification of “all

individuals who worked for [d]efendants providing training and

support    to   [d]efendants’      clients        in   connection      with   the

implementation       of   electronic    recording      systems   in    [Maryland,

Maine, and New York] from April 23, 2016 to the present and were

classified as independent contractors ....”               Savytska Decl. Exs.

1-3.   Olukayode moves for three classes: a Maine class, a New York

class, and a Maryland class.       Id.       The court will analyze the three

classes together under Rule 23 because the analysis is “often

equally applicable” to each state’s class.                See Carr v. Flowers

Foods, Inc., No. 15-cv-6391, 2019 WL 2027299, at *8 (E.D. Pa. May




                                        34
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 35 of 37



7, 2019).     Because Olukayode does not satisfy the predominance

prong, the court denies class certification. 12

     A.     Predominance

     The predominance prong cannot be met if “individual questions

... overwhelm the questions common to the class.”        Ebert, 823 F.3d

at 478–79 (quoting Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568

U.S. 455, 468 (2013)).       “An individual question is one where

members of a proposed class will need to present evidence that

varies from member to member ...”       Id. at 479 (internal quotations

and citations omitted) (quoting Tyson Foods, Inc. v. Bouaphakeo,

577 U.S. 442, 453 (2016)). The “predominance inquiry tests whether

proposed classes are sufficiently cohesive to warrant adjudication

by representation.”    Id. (quoting Amchem Prod., Inc. v. Windsor,

521 U.S. 591, 623 (1997)).         This inquiry also “goes to the

efficiency of a class action as an alternative to individual

suits.” Id. (quoting Parko v. Shell Oil Co., 739 F.3d 1083, 1085

(7th Cir. 2014)). The issue of predominance is “qualitative rather

than quantitative” and “is far more demanding” than the commonality

requirement under Rule 23(a).       Id. at 478 (quoting Amchem, 521

U.S. at 624).




     12 Because Olukayode does not satisfy any of the requirements
under Rule 23(b), the court need not address the other Rule 23
requirements for class certification.    Johannessohn v. Polaris
Indus., Inc., 450 F. Supp. 3d 931, 985 n.27 (D. Minn. 2020).
                                   35
        CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 36 of 37



     As    discussed      above,        significant        and    material    disparities

exist amongst the consultants’ experiences. 13                        Under Maryland’s

economic realities test, as well as Maine and New York’s right to

control     inquiries,      there        are    significant        discrepancies      from

consultant      to    consultant.          The      most    glaring    dissimilarities

involve the element of control, as the court would need to parse

through     variations       regarding          substantive        software     training,

defendants’      supervision,           timekeeping,        meeting,    and     reporting

requirements, and ability to work for competitors. 14                         In addition

to the fulcrum element of control, varying testimony about the

ability to successfully negotiate a higher pay rate, dissimilar

project      lengths,       the     ability          to     work      for     competitors

simultaneously during projects, daily hours worked, and furnishing

one’s     own   equipment         all     have      significant       impacts    on    the

determination        of   whether       consultants        were    properly    classified

under each test. 15       The court finds that these individual questions


     13 The tests for employment classification under Maine, New
York, and Maryland are discussed above.

     14These facts bear on two of the New York factors of “whether
the worker worked at his own convenience, [and] was free to engage
in other employment,”    Bynorg, 802 N.E.2d at 1092-93 (numbers
omitted), and the Maine factor of the worker’s “right to control
the progress of the work except as to final results.” Affo, 2013
WL 2383627, at *16 (quoting Murray’s Case, 154 A. at 354).
     15 These facts also bear on the New York factors of “whether
the worker worked at his own convenience, [and] was free to engage
in other employment,”    Bynorg, 802 N.E.2d at 1092-93 (numbers
omitted), and the Maine factors of “his obligation to furnish
necessary tools, supplies, and materials and the time for which
                                               36
     CASE 0:19-cv-01101-DSD-HB Doc. 198 Filed 08/02/21 Page 37 of 37



will overwhelm any questions common to the class because plaintiffs

need to submit evidence that varies from member to member.          Ebert,

823 F.3d at 478–79.    Under these circumstances, the proposed class

actions could not proceed efficiently. Therefore, the court denies

class certification.



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED, that:

     1.   Defendants’ motion to decertify the collective action

[ECF No. 173] is granted;

     2.   The collective action is decertified;

     3.   All   opt-in   plaintiffs     of   the   collective   action   are

dismissed from this action without prejudice;

     4.   Defendants’ motion for summary judgment [ECF No. 162] is

granted in part;

     5.   Plaintiff Oluro Olukayode’s FLSA claim is dismissed; and

     6.   Plaintiff’s motion for Rule 23 class certification [ECF

No. 166] is denied.

Dated: August 2, 2021
                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




the workman is employed.” Affo, 2013 WL 2383627, at *16 (numbers
omitted)(quoting Murray’s Case, 154 A. at 354).
                                   37
